Title: To George Washington from Rufus Putnam, 17 August 1781
From: Putnam, Rufus
To: Washington, George


                        
                            Sir
                            Camp Near Dobbs Ferry August the 17th 1781
                        
                        Agreable to the ordinance for the Apointment of Regimental staffs I beeg leave to recommend to your Exelency
                            the following Gentelmen viz.—Lieut. Henry Marble—Adjutent from the first day of February last, vice Lieut. Smith,
                            Resigned. Lieut. Park Holland (unanimously chosen by the officers) Pay Master from the 25th of April last vice Capt.
                            Lieut. Stone promoted; Lieut. Ivory Holland Qr Master from the 25th of April last vice Lieut. Park Holland appointed Pay
                            Master; all of the 5th Massachusetts Regiment under my command and request they may recive there
                            apointment in General orders. I am with the greatest respect your Exelencys Humble Servent
                        
                            Rufus Putnanam Colo. 5th Re.
                            
                        
                    